Citation Nr: 1636601	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for disability affecting the right upper extremity, to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for disability affecting the left upper extremity, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for disability affecting the right lower extremity, to include as secondary to service-connected Type II diabetes mellitus.

5.  Entitlement to service connection for disability affecting the left lower extremity, to include as secondary to service-connected Type II diabetes mellitus.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.
  
This matter was last before the Board in December 2015, at which time the Veteran's claims were remanded for additional development; however, further development is required.  

The medical evidence includes conflicting diagnoses of diabetic neuropathy and peripheral artery disease.  The Veteran had identified the symptoms in the upper and lower extremities as the areas of concern; thus the Board has characterized the claims as noted on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for disability of the bilateral upper and lower extremities as secondary to his service-connected Type II diabetes mellitus.  The record medical record includes conflicting diagnoses.  

A September 2015 private treatment record notes the Veteran's complaints of "burning and stinging in my hands and feet" and shows a diagnosis of diabetic neuropathy.  On neurological examination, the physician noted "Reflexes: DTRs 2+ bilaterally throughout. Sensation: monofilament abnormal on the right and left."  The provider noted they discussed neuropathic pain, but the Veteran declined intervention; he would discuss with VA.  

The Board remanded the claim in December 2105 for a new examination to consider the September 2015 record and because a February 2009 VA examination was inadequate.  Unfortunately, the January 2016 examination conducted on remand is inadequate.  The VA examiner answered "no" to whether the Veteran had ever been diagnosed with peripheral neuropathy.  Following diagnostic testing, the VA examiner stated the Veteran did not have any there was no objective evidence of a diagnosis of peripheral neuropathy and no symptoms attributable to diabetic peripheral neuropathy.  As rationale, the examiner noted that the Veteran's diabetic foot examination was normal through January 2015.  The examiner did not make any reference to the September 2015 private treatment record.  The examiner further noted that the Veteran's current symptoms of calf cramping, lower extremity pain with exercise and heavy-feeling legs were more consistent with age-related peripheral artery disease and not diabetic peripheral neuropathy.  The examiner did not discuss whether the peripheral artery disease was aggravated by the service-connected diabetes.  

Thus, the nature of the Veteran's bilateral upper and lower extremity disabilities is still unclear and further examination is needed.  

The Veteran seeks service connection for hypertension as secondary to his service-connected Type II diabetes mellitus.  The Board previously determined that a February 2009 VA examination was inadequate because the examiner did not include any explanation for the opinion provided.  

Pursuant to the Board remand, the Veteran was afforded a VA hypertension examination in January 2016.  The VA examiner stated that the Veteran's hypertension was not caused by or a result of his service-connected diabetes mellitus.  Rather, the VA examiner concluded that the Veteran's current hypertension was the result of right renal artery stenosis and that his diabetes was merely a risk factor for the development of hypertension.  

However, the VA examiner did not address whether the Veteran's hypertension was aggravated by his service-connected diabetes.  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the symptoms affecting the bilateral upper and lower extremities.  Copies of all pertinent records should be made available to the examiner for review.  Any indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have peripheral neuropathy affecting the bilateral upper or lower extremities?  

If yes, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral neuropathy caused or aggravated by the service-connected diabetes mellitus?  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of peripheral neuropathy present (i.e., a baseline) before the onset of the aggravation. 

(b)  does the Veteran have peripheral artery disease affecting the bilateral upper or lower extremities?  

If yes, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral artery disease caused or aggravated by the service-connected diabetes mellitus?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of peripheral artery disease present (i.e., a baseline) before the onset of the aggravation. 

The examiner should consider, and discuss as necessary, the September 2015 private treatment record that showed some abnormality on monofilament testing and a diagnosis of peripheral neuropathy.  

2.  Return the Veteran's claims file to the VA examiner who evaluated the Veteran in January 2016 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's hypertension and his service-connected Type II diabetes mellitus.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


